Citation Nr: 0533659	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  01-04 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for depressive disorder.

2.  Entitlement to an initial rating higher than 10 percent 
for a right neck scar.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to April 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  One of the issues on appeal was denied by the Board in 
a decision of April 2003.  The remaining issues on appeal 
were remanded in September 2003 to the Appeals Management 
Center (AMC) for further action.  The case was returned to 
the Board in October 2005.


FINDINGS OF FACT

1.  The veteran's depressive disorder is productive of 
occupational and social impairment which most nearly 
approximates occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  The veteran's right neck scar is small, well healed, 
stable, non tender and productive of no functional 
impairment; it is not manifested by tissue loss, gross 
distortion or asymmetry of features, or more than one 
characteristic of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, but 
no higher, for depressive disorder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9433 (2005).

2.  The criteria have not been met for an initial evaluation 
higher than 10 percent for a right neck scar.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§  4.7, 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (prior to, on, and after August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's September 1998 claims here, 
that were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  The Court in 
Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. at 110.  
According to GC, Pelegrini did not require that VCAA 
notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claims.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's May 2000 rating decision took place prior to 
enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, after enactment of the VCAA and the 
Board's September 2003 remand, but prior to VA's most recent, 
April 2005 readjudication of the veteran's claims, the AMC 
provided VCAA notice in its June 2004 letter.  This letter 
met the notice requirements.  In it, the AMC told the veteran 
it was still working on his claims for initial ratings higher 
than 10 percent for his depressive disorder and right neck 
scar, and explained that to establish entitlement to an 
increased rating for a disability, he had to show that it had 
gotten worse.  The letter also indicated the information or 
evidence needed to substantiate the claims and the respective 
responsibilities of the veteran and VA in obtaining it.  The 
AMC also wrote: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  Thus, 
the letter complied with all of the elements of the notice 
requirement.  

Moreover, VA obtained all identified treatment records and 
the veteran has been afforded appropriate VA examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
either of the claims.  The Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the claims.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different with respect to either claim had complete VCAA 
notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the  development and consideration of these claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.


II.  General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


III.  Depressive Disorder

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Dysthymic disorder is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9433, which provides that a 10 percent rating 
is warranted where there is occupational and social 
impairment due to mild or transient symptoms, which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or where symptoms 
are controlled by continuous medication. 

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9400.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21- 30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

At the October 1999 VA examination, the veteran's symptoms 
included dysphoria, anxiety and distress, excessive worry and 
rumination, periods of anhedonia and psychomotor retardation, 
periods of marked social isolation, feelings of negativity, 
decreased energy, and feelings of helplessness and despair.  
However, there were no psychotic symptoms or impulse control 
disorder, insight and judgment were good, and the veteran was 
receiving appropriate treatment and medication.  The 
veteran's appearance, attitude, and behaviors were generally 
within normal limits.  The GAF score was 65.  At the April 
2000 VA psychiatric examination, the veteran's appearance, 
attitude, and behavior were again within normal limits, but 
his mood was depressed and his affect constricted.  In 
addition, thought processes were rational, coherent, and 
goal-directed, and short term memory and concentration skills 
were generally intact.  The GAF score was 70.  VA outpatient 
treatment (VAOPT) notes from December 1999 to January 2002 
show similar symptoms, with an August 2000 VAOPT note 
indicating that the veteran was doing better on increased 
antidepressant medication.  At the February 2005 VA 
examination, the veteran indicated he was seeing a physician 
and taking an antidepressant regularly.  He was alert and 
oriented, with unremarkable speech and grossly intact memory.  
His affect was "a bit flat," but generally appropriate, 
with neutral to mildly euthymic mood.  The veteran complained 
of sleep impairment, anxiety and irritability.  The GAF score 
was 61.

Thus, during the initial evaluation period, the veteran's 
depressive disorder has been productive of anxiety, 
depression and sleep impairment, symptoms associated with a 
30 percent evaluation.  The record does not show that the 
veteran's psychiatric symptoms are controlled by medication 
or that the symptoms are of such a nature or frequency as to 
result in decreased work efficiency only during periods of 
significant stress.  Therefore, in the Board's opinion, the 
evidence demonstrates that throughout the initial evaluation 
period, the manifestations of the disability more nearly 
approximate the criteria for a 30 percent evaluation than 
those for a 10 percent evaluation.  With the exception of a  
flat affect, the evidence does not demonstrate the presence 
of symptoms associated with the criteria for an evaluation in 
excess of 30 percent.  Moreover, the GAF scores assigned 
during the initial evaluation period do not support the 
assignment of an evaluation in excess of 30 percent.  
Therefore, the Board concludes that the impairment from the 
disability does not more nearly approximate the reduced 
reliability and productivity contemplated by a 50 percent 
evaluation than the lesser impairment contemplated by a 30 
percent evaluation.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 30 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered the doctrine of reasonable 
doubt but has determined that the preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 30 percent.  


IV.  Scar of the Right Neck

The Board notes that, effective August 30, 2002, VA amended 
the rating schedule for evaluating skin disabilities, 
including scarring.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) 
(to be codified at 38 C.F.R. § 4.118).  In VAOPGCPREC 7- 
2003, the General Counsel held that pursuant to Supreme Court 
and Federal Circuit precedent, when a new statute is enacted 
or a new regulation is issued while a claim is pending before 
VA, VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Under the criteria in effect prior to August 30, 2002, a 10 
percent rating is assigned for superficial scars that are 
poorly nourished, with repeated ulceration, or that are 
tender and painful on objective demonstration. 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also be 
rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

In addition, a noncompensable rating is warranted for 
slightly disfiguring scars of the head, face, or neck.  A 10 
percent evaluation is warranted if the disfigurement is 
moderate.  Severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles, warrants a 30 percent evaluation.  Disfiguring 
scars warrant a 50 percent evaluation if there is complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).  A note following 
Diagnostic Code 7800 provides that the 10 percent rating may 
be increased to 30 percent, the 30 percent to 50 percent and 
the 50 percent to 80 percent if in addition to tissue loss 
and cicatrization, there is marked discoloration, color 
contrast, or the like.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted with several unretouched photographs for rating by 
central office.

Under the criteria which became effective August 30, 2002, 
disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

Moreover, under the criteria which became effective August 
30, 2002, a 10 percent evaluation is authorized for 
superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2005).  A note following this diagnostic code 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of the skin over the scar.  
In addition, a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).  Notes following 
Diagnostic Codes 7803 and 7804 provide that a superficial 
scar is one not associated with underlying soft tissue 
damage.

In addition, the revised rating criteria continue to provide 
that other scars may be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2005).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

At the April 2000 VA examination, the right neck scar was 
described as 8.5 centimeters, half-moon shaped, flat, smooth, 
and medium pink in color.  There was no tenderness, 
adherence, keloid formation, or underlying tissue loss.  
There was no edema, inflammation, ulceration, or breakdown of 
skin, and the scar was very difficult to see and not 
disfiguring.  At the August 2001 VA examination, the right 
neck scar was again measured as 8.5 centimeters, and was 
noted to be flat, smooth, linear, and slightly darker than 
the surrounding skin.  There was no ulceration, skin 
breakdown, adherence, underlying tissue loss, or keloid 
formation.  There was moderate disfigurement and the scar 
severely decreased the veteran's ability to differentiate 
between pain and light touch.  At the February 2005 VA 
examination, the right neck scar was measured as 10 
centimeters by .5 centimeters, and was described as smooth, 
linear, and flat, with no keloid formation.  It did not blend 
well with surrounding tissue and was nontender to palpation.  
There was some decreased sensation, resulting in the veteran 
having difficulty distinguishing between light touch, 
pinprick, monofilament, and pain.  Photographs depicting the 
scar were taken and are associated with the claims folder.

The veteran's scar is located on the right neck, rather than 
his face.  There is no tissue loss or cicatrization.  On 
examiner even noted that the scar was difficult to see.  The 
Board has viewed the photographs depicting the scar.  There 
is clearly no basis in the record for concluding that the 
disfigurement from the scar more nearly approximates severe 
than moderate.  Accordingly, a higher evaluation is not 
warranted under the former criteria for evaluating 
disfigurement.  Moreover, the evidence demonstrates that the 
scar has none of the eight characteristics of disfigurement 
identified in the new criteria for evaluating disfigurement.  
Therefore, the disability clearly does not warrant a higher 
evaluation under the new criteria for evaluating 
disfigurement.  

The record also reflects that the scar is superficial, 
nontender, stable and not subject to repeated ulceration and 
not productive of any significant limitation of function.  
Therefore, it does not warrant a separate compensable 
evaluation under any other potentially applicable diagnostic 
code, new or old.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence demonstrates that throughout the initial evaluation 
period, the veteran's right neck scar warrants no more than 
the currently assigned evaluation of 10 percent.  

ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an initial evaluation of 30 percent, but 
no higher, is granted for depressive disorder.

The claim for an initial rating higher than 10 percent for a 
right neck scar is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


